
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


[UNION BANK OF CALIFORNIA LOGO]

AMENDMENT NO. 1 TO LOAN AGREEMENT

        THIS AMENDMENT NO. 1 TO LOAN AGREEMENT (this "Amendment"), dated as of
November 21, 2007, is entered into by and among Union Bank of California, N.A.,
("Bank"), and Crocs, Inc., a Delaware corporation ("Borrower"), with reference
to the following facts:

RECITALS

        A.    The Borrower and Bank are parties to that certain Loan Agreement,
dated as of May 8, 2007, (the "Loan Agreement"), as amended from time to time,
pursuant to which the Bank has provided the Borrower with certain credit
facilities.

        B.    Borrower has requested that Bank increase the commitment amount of
certain of the existing credit facilities, extend maturity dates, and make
certain other modifications to the Loan Agreement.

        C.    Bank is willing to grant such accommodations to Borrower on the
terms and conditions set forth below.

        NOW, THEREFORE, the parties hereby agree as follows:

        1.     Defined Terms.    Any and all initially capitalized terms used in
this Amendment (including, without limitation, in the recitals hereto) without
definition shall have the respective meanings specified in the Loan Agreement.

        2.     Increase to Revolving Loan Amount.    Section 1.1.1 of the Loan
Agreement is hereby amended by substituting the words "Twenty-Five Million
Dollars ($25,000,000)" for the words "Fifteen Million Dollars ($15,000,000)".

        3.     Add Minimum Net Domestic Accounts Receivable
covenant.    Section 4.14 of the Loan Agreement is hereby added to read in full
as follows:

        "4.14    Minimum Domestic Accounts Receivable.    Borrower will maintain
Domestic Accounts Receivable of not less than $35,000,000 as of the fiscal
quarter ended December 31, 2007 and not less than $40,000,000 as of the fiscal
quarter ended March 31, 2008 and thereafter. "Domestic Accounts Receivable"
means accounts receivable owing to Borrower, payable in United States dollars,
arising out of the sale or lease of goods or the rendition of services by
Borrower, with respect to which the account debtor is a resident of the United
States."

        4.     Conditions Precedent.    The effectiveness of this Amendment
shall be subject to the prior satisfaction of each of the following conditions:

(a)This Amendment.    The Bank shall have received an original of this
Amendment, duly executed by the Borrower and the Bank;

(b)Other Documents.    The Borrower shall have executed and delivered to the
Bank the Revolving Note and such other documents and instruments as the Bank may
reasonably require.

        5.     Miscellaneous.

(a)Survival of Representations and Warranties.    All representations and
warranties made in the Loan Agreement or in any other document or documents
relating thereto, including, without limitation, any Loan Documents furnished in
connection with this Amendment, shall survive the execution and delivery of this
Amendment and the other Loan Documents, and no

1

--------------------------------------------------------------------------------



investigation by the Bank or any closing shall affect the representations and
warranties or the right of the Bank to rely thereon.

(b)No Events of Default.    The Borrower is not aware of any events which now
constitute, or with the passage of time or the giving of notice, or both, would
constitute, an Event of Default under the Loan Agreement.

(c)Reference to Loan Agreement.    The Loan Agreement, each of the other Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof, or pursuant to
the terms of the Loan Agreement as amended hereby, are hereby amended so that
any reference therein to the Loan Agreement shall mean a reference to the Loan
Agreement as amended hereby.

(d)Loan Agreement Remains in Effect.    The Loan Agreement and the other Loan
Documents remain in full force and effect and the Borrower ratifies and confirms
its agreements and covenants contained therein. The Borrower hereby confirms
that, after giving effect to this Amendment, no Event of Default or Default
exists as of such date.

(e)Severability.    Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

(f)APPLICABLE LAW.    THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN THE
STATE OF CALIFORNIA AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA.

(g)Successors and Assigns.    This Amendment is binding upon and shall inure to
the benefit of the Bank and the Borrower and their respective successors and
assigns; provided, however, that the Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Bank.

(h)Counterparts.    This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

(i)Headings.    The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

(j)NO ORAL AGREEMENTS.    THIS AMENDMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS
AS WRITTEN, REPRESENTS THE FINAL AGREEMENT BETWEEN THE LENDERS AND THE BORROWER
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE BANK AND THE BORROWER.

2

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties have entered into this Amendment by
their respective duly authorized officers as of the date first above written.

CROCS, INC.    
By:
 
 
 
      /s/ Peter Case

--------------------------------------------------------------------------------

Peter Case     Title:   Chief Financial Officer    
Address:
6328 Monarch Park Place
Niwot, Colorado 80503
Attention: Keith Love, Treasury Manager
Telecopier: (303) 858-7048
Telephone: (303) 848-7084
 
 
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
 
 
 
      /s/ Douglas S. Lambell

--------------------------------------------------------------------------------

Douglas S. Lambell     Title:   Vice President    
Address:
530 B Street, 4th Floor
San Diego, California 92101
Attention: Douglas S. Lambell, VP
Telecopier: (619) 230-3766
Telephone: (619) 230-3029
 
 

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3

